Citation Nr: 1521657	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-26 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, the case was remanded the matter for a videoconference hearing Board.  In June 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has confirmed that the Veteran served in Vietnam.  He is therefore entitled to a presumption of exposure to Agent Orange and further to a presumption that ischemic heart disease, if diagnosed, resulted from such exposure.  The evidence of record is not clear as to whether he has a diagnosis of an ischemic heart disease.  

Under 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to, acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Note 2 provides that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.

Private medical records, including from a Dr. Batie, show EKG [electrocardiogram] findings of left ventricular hypertrophy and an impression of angina with both typical and atypical features of ischemic heart disease (as well as hypertension  and mitral valve prolapse, by history).  

The AOJ has not arranged for a VA examination/opinion in connection with the instant claim.  Given the circumstances outlined above, and the low threshold standard for determining when an examination to secure a medical opinion is necessary (See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App 79  is necessary(2006)), the Board finds that a remand for an examination to secure a medical advisory opinion is necessary.  

Furthermore, in a June 2014 letter, Dr. Batie noted that medical records including a recent stress test were enclosed.  The Board's review found that complete records of the Veteran's treatment for cardiac complaints have not been associated with the record (e.g., only 2 pages of a 3-page medical record were submitted).  As such records may contain pertinent information, development to secure them is necessary.  38 C.F.R. § 3,159(c)(1).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he has received for the claimed heart disability and to provide the authorizations necessary for VA to obtain all private records of such evaluations and treatment.  The AOJ should secure for the record copies of the complete clinical records of the evaluations and treatment the Veteran received for cardiac complaints from all providers identified (to specifically include complete records, including reports of pertinent diagnostic studies) from  Dr. Batie).  

2.  The AOJ should thereafter arrange for the Veteran to be examined by a cardiologist or internist to determine the nature and likely etiology of his current heart disease/disability.  His entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

a). Please identify (by diagnosis) each heart disability/disease found, specifically indicating whether it is an ischemic heart disease (as defined in 38 C.F.R. § 3.309(e), including Note 2 following).  

b). Please identify the most likely etiology for any/each heart disability/disease diagnosed that is determined to not be an ischemic heart disease?  Specifically, is it at least as likely as not (a 50% or better probability) that such heart disability entity is related to the Veteran's active military service?  

c). If a heart disability entity diagnosed is determined to not be an ischemic heart disease, and to not otherwise be directly related to the Veteran's service, please identify the etiology considered more likely.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

3.  Thereafter the AOJ should review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before returning the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

